Case: 19-60740      Document: 00515421238         Page: 1    Date Filed: 05/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60740
                                                                            May 19, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DONALD WAYNE BULLARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:19-CR-42-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Donald Wayne Bullard appeals the sentence imposed for his conviction
of possession of a firearm by an unlawful and habitual user of a controlled
substance. The district court sentenced Bullard within his guidelines range to
78 months of imprisonment and three years of supervised release.
       We first address Bullard’s contention that the district court committed
procedural error by failing to consider 18 U.S.C. § 3553(a)(2)(D) with respect


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60740    Document: 00515421238       Page: 2   Date Filed: 05/19/2020


                                 No. 19-60740

to his need for mental health treatment. The district court stated that it
considered the sentencing factors under § 3553(a)(2), and the district court
imposed conditions of supervised release that required Bullard to participate
in mental health and drug treatment programs. There is no error, much less
plain error, regarding whether the district court failed to consider
§ 3553(a)(2)(D). See Gall v. United States, 552 U.S. 38, 51 (2007); United States
v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).
      Bullard also challenges the substantive reasonableness of his sentence,
arguing that the sentence failed to adequately account for his history of
military service from 1989 to 2014 and his mental health, including the post-
traumatic stress disorder that resulted from his tours of duty in Iraq and
Kuwait. We review the substantive reasonableness of Bullard’s sentence for
abuse of discretion. See Holguin-Hernandez v. United States, 140 S. Ct. 762,
766-67 (2020). His within-guidelines sentence is presumptively reasonable.
See United States v. Hernandez, 876 F.3d 161, 166 (5th Cir. 2017).
      The district court heard Bullard’s arguments for a below-guidelines
sentence but determined that a sentence at the top of the guidelines range was
appropriate. The district court noted Bullard’s history of criminal conduct and
antisocial behavior and emphasized the need to protect the public. “[T]he
sentencing court is in a better position to find facts and judge their import
under the § 3553(a) factors with respect to a particular defendant.”
Hernandez, 876 F.3d at 166 (internal quotation marks and citation omitted).
Giving due deference to the district court’s sentencing decision, we conclude
that Bullard has not shown an abuse of discretion regarding the substantive
reasonableness of his sentence. See id. at 166-67.
      AFFIRMED.




                                       2